Citation Nr: 0110608	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  98-14 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture, right hand.

2.  Entitlement to an initial compensable evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from June 1990 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


REMAND

The veteran contends that her headaches are more disabling 
than currently evaluated and that she suffers from residuals 
of a right hand fracture incurred during active service.  
During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to her claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to her claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and her representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

In relation to the present appeal, the veteran's service 
medical records show that she sustained blunt trauma to the 
right hand in June 1994 and complained of persistent pain.  
The x-ray report was negative, with normal alignment, 
mineralization, joint space, and soft tissue of the hand.  
Another x-ray after immobilization of the hand was suggested 
to exclude hairline fracture.  The veteran was assessed with 
soft tissue injury right hand; questionable undisplaced 
fracture 5th metacarpal.  It was noted that a fracture was 
doubted.  A week later, the pain had diminished and the 
veteran was assessed with resolving soft tissue injury.  
During service, the veteran was regularly followed from 1995 
until her discharge for low back pain and myofascial pain 
syndrome with migraine headaches.  Medical Board proceedings 
show that the veteran was medically discharged due to those 
disabilities.

During a VA examination in December 1997, the veteran 
reported that she had migraines since April 1994.  She now 
sometimes had five per week and sometimes one per month.  She 
also reported occasional pain of the right hand after 
physical activity, especially with writing.  She was 
diagnosed with migraines and rule out carpal tunnel syndrome.  
The physical examination contained no objective findings 
regarding the right hand.  An x-ray was not performed because 
the veteran was pregnant.  The examination also contained no 
findings regarding symptomatology, functional impairment, or 
incapacitation due to the migraines.

VA outpatient records show that the veteran was followed for 
migraine headaches from September 1997 through September 
1999.  In October 1997, it was noted that she used Imitrex to 
control the migraines.  In February and March 1999, the 
veteran had decreased migraines due to the use of physical 
therapy.  In September 1999, the veteran reported increased 
migraines since a recent car accident.

As to the right hand, the veteran complained of tingling in 
the right 4th and 5th digits in October 1998.  She also had 
pain of the thumb and wrist.  Nerve conduction studies were 
negative for carpal tunnel syndrome.  The veteran complained 
of episodic numbness and tingling of both hands in August and 
September 1999.

In statements submitted to the RO, the veteran reported that 
her migraines confined her to bed, even with the use of 
medication, and interfered with her ability to work.  As to 
her right hand, she claimed that she had a copy of an x-ray, 
taken approximately one year after the initial injury in 
service, that showed the presence of a fracture.  The hand 
still caused her pain when driving, using tools, and writing.

In the present case, the Board finds that the VA examination 
was inadequate because it failed to make objective findings 
regarding the migraines and right hand, and because it did 
not include an opinion as to the etiology of the right hand 
disability.  Under the recently enacted legislation, VA 
examinations and opinions are required if certain criteria 
are met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Given these 
amended statutory provisions regarding assistance to the 
veteran and the absence of a medical examination report 
regarding current diagnosis and relationship to service, the 
Board is of the opinion that it may not properly proceed with 
appellate review until additional development has been 
accomplished.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for her headaches and 
right hand disability, and that she 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source she identifies.  Copies of the 
medical records from all sources she 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
also request that the veteran submit 
copies of all relevant medical records in 
her possession including the right hand 
x-rays that purportedly show the fracture 
in question.

2.  Thereafter, the veteran should be 
scheduled for appropriate VA specialty 
examinations in connection with her 
service connection and increased rating 
claim.  It is imperative that the claims 
file be made available to the examiners 
for review in connection with the 
examinations.  The examiners should 
review the service medical records and 
the opinions of all private and VA 
physicians.  All clinical and special 
test findings should be reported.  The 
examiners should clearly report the 
nature, extent, and etiology of the 
veteran's headaches and any current right 
hand disorder.  The duration, frequency, 
and functional impairment caused by the 
headaches should be clearly reported.  As 
to any right hand disability which is 
diagnosed, the examiner should offer an 
opinion as to the relationship, if any, 
to the veteran's military service.  In 
particular, the examiner should address 
whether it is at least as likely as not 
that any current right hand disability 
was caused by, or aggravated by, the 
injury incurred during active service.  A 
complete rationale for any offered 
opinion with specific references to the 
record must be provided by the examiners.

3.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection and 
an increased evaluation are warranted.  
If the benefits sought on appeal remain 
denied, the RO should furnish the veteran 
and her representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



